
	

113 HR 2846 IH: Recognition of Jerusalem as the Capital of the State of Israel Act
U.S. House of Representatives
2013-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2846
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2013
			Mr. Franks of Arizona
			 (for himself, Mr. Sherman,
			 Mr. Lamborn,
			 Mr. Vargas, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To transfer to Jerusalem the United States Embassy
		  located in Tel Aviv.
	
	
		1.Short titleThis Act may be cited as the
			 Recognition of Jerusalem as the
			 Capital of the State of Israel Act.
		2.FindingsCongress finds the following:
			(1)Jerusalem has been
			 the eternal and undivided capital of the state of Israel for the past 3,000
			 years.
			(2)The State of
			 Israel was established on May 14, 1948, in the wake of World War II in order to
			 serve as a homeland and place of refuge for the Jewish people.
			(3)There has been an
			 uninterrupted Jewish presence in the city of Jerusalem for 3,000 years and a
			 Jewish majority since 1840. Since 1950, the city of Jerusalem has been the
			 capital of the State of Israel.
			(4)From 1948 to 1967,
			 Jerusalem was a divided city and Israeli citizens of all faiths were not
			 entitled to visit the holy sites, and Jews from other countries were restricted
			 in their access to holy sites in the area controlled by Jordan. In 1967, the
			 city of Jerusalem was reunited during the conflict known as the Six Day War,
			 and since 1967, Jerusalem has been a unified city administered by Israel, and
			 persons of all faiths have been guaranteed full access to the holy sites within
			 the city.
			(5)In 1990, Congress
			 unanimously adopted Senate Concurrent Resolution 106, which declares that
			 Congress strongly believes that Jerusalem must remain an undivided city
			 in which the rights of every ethnic religious group are
			 protected.
			(6)In 1995, Congress
			 overwhelmingly approved the Jerusalem Embassy Relocation Act (Public Law
			 104–45), requiring the establishment of the United States Embassy in Jerusalem
			 not later than May 31, 1999.
			(7)The United States
			 maintains its embassy in the functioning capital in every country except in the
			 State of Israel.
			(8)Establishing
			 sovereign claims according to the 1907 Hague Regulations under article 43,
			 requires that [t]he authority of the legitimate power having in fact
			 passed into the hands of the occupant, the latter shall take all the measures
			 in his power to restore and ensure, as far as possible, public order and
			 safety, while respecting, unless absolutely prevented, the laws in force in the
			 country..
			(9)Israel has far
			 exceeded the 1907 Hague Regulation as directed by international law. Israel has
			 taken all measures to restore and ensure public order and safety in
			 Jerusalem.
			(10)Jerusalem has
			 been far safer and more protected under Israel’s administration than under any
			 previous authorities.
			(11)Civil life is
			 entirely present in Jerusalem, and all government institutions and related
			 frameworks are also present, including the Knesset, the Bank of Israel, the
			 Ministry of Foreign Affairs, the Prime Minister’s and President’s offices, and
			 the Supreme Court.
			(12)The United States
			 Government owns property in Tel Aviv that was acquired for the cost of $1.00 in
			 1957.
			(13)The United States
			 Government has allocated five properties in Jerusalem, totaling over of 40,000
			 square feet and 14 acres of land.
			(14)The United States
			 Government’s property located at 14 David Flusser Street in Jerusalem presents
			 an ideal location for the United States Embassy to Israel. The Department of
			 State completed construction of the property in 2010, and the six acre site is
			 leased for 75 years.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the United States
			 should recognize the sovereign status of an undivided Jerusalem as the capital
			 of the State of Israel;
			(2)recognizing
			 Jerusalem as the capital of Israel and transferring the United States Embassy
			 to Jerusalem from Tel Aviv will send a signal of United States commitment and
			 resolve to Israel; and
			(3)the Secretary of State should—
				(A)transfer the
			 United States Embassy in Tel Aviv, Israel, to 14 David Flusser Street,
			 Jerusalem, Israel; and
				(B)take such actions as are necessary to
			 either repurpose or sell at an appropriate market rate the United States
			 Embassy in Tel Aviv, Israel, and, if the Embassy is sold, deposit in the Asset
			 Management Account of the Department of State the proceeds from such
			 sale.
				4.Amendment to the
			 Jerusalem Embassy Act of 1995
			(a)RepealSubject to subsection (b) of this section,
			 section 7 of the Jerusalem Embassy Act of 1995 is repealed.
			(b)Effective
			 dateThe repeal specified in subsection (a) shall take effect on
			 January 1, 2014.
			
